Exhibit 10.2
Fiscal Year 2010 BioMeasurement Division Management Bonus Plan
of Hutchinson Technology Incorporated
     We have a fiscal year 2010 management bonus plan that covers executive
officers and certain other management-level employees of our BioMeasurement
Division. The plan is designed to create an incentive for management of our
BioMeasurement Division to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial goal as well as additional division strategic
goals. Individual bonus targets, expressed as a percentage of base salary, are
approved for all executive officers by our board of directors upon the
recommendation of the board’s compensation committee.
     Forty percent of the bonus target is dependent on our achievement of an
annual corporate financial goal, which is set giving consideration to both near-
and long-term financial performance. For fiscal year 2010, sixty percent of the
corporate financial goal is based on our earnings before taxes (“EBT”), and the
remaining forty percent of the corporate financial goal is based on our cash and
liquid investments balance. The award amounts to be paid based on our EBT and
our cash and liquid investments balance are determined based on whether our
actual EBT and our actual cash and liquid investments balance for the fiscal
year are above (subject to a ceiling, above which no further amounts are
awarded) or below (subject to a floor, below which no amounts are awarded) the
pre-established goal for our EBT and our cash and liquid investments balance.
     The remainder of the bonus target is dependent on achievement of certain
division strategic goals in the areas of revenue, market penetration and product
innovation. As with the corporate financial goal, the award amount to be paid
based on these strategic goals is subject to a ceiling (above which no further
amounts are awarded) and a floor (below which no amounts are awarded) in
relation to achievement of pre-established thresholds. Fifty percent of the
annual cash incentive opportunity for executive officers who provide corporate
support to both of our business divisions is based on the achievement of
division strategic goals, divided equally between the strategic goals
established by this plan and by our Fiscal Year 2010 Disk Drive Components
Division Management Bonus Plan.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board. Bonuses are paid
in cash in the first quarter of the following fiscal year. The actual total
bonus amount paid to any participant may not exceed 200% of the participant’s
bonus target, and the actual total bonus amounts paid to all participants under
this plan and under our Fiscal Year 2010 Disk Drive Components Division
Management Bonus Plan may not exceed the sum of 50% of the portion of our actual
EBT that is less than or equal to the pre-established goal for our EBT and 25%
of any portion of our actual EBT that exceeds that goal.

 